Citation Nr: 1643607	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  09-37 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased disability rating for bronchial asthma prior to October 9, 2009, rated currently as 60 percent disabling, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 through July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the Veteran's August 2007 claim for an increased disability rating for bronchial asthma, rated at that time as 30 percent disabling.  The Veteran perfected a timely appeal of that denial.

Testimony was received from the Veteran during a September 2015 video conference hearing.  A transcript of that testimony is associated with the claims file.

In February 2016, the Board granted a higher 60 percent disability rating for bronchial asthma prior to October 9, 2009, and a total 100 percent disability rating for that disability from October 9, 2009.  The Veteran subsequently sought appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Joint Motion for Partial Remand, counsel acting for the Veteran and for VA (the parties) argued that the Board failed to consider whether the Veteran was entitled to consideration of an extra-schedular disability rating for his bronchial asthma prior to October 9, 2009.  The parties' motion was granted by the Court in an August 2016 order, vacating that portion of the Board's decision that declined to refer the claim for extraschedular consideration.  That issue now returns to the Board for de novo consideration.


FINDING OF FACT

Prior to October 9, 2009, the symptoms and impairment associated with the Veteran's bronchial asthma did not present a disability picture that warrants consideration of the assignment of an extra-schedular disability rating.


CONCLUSION OF LAW

The criteria for referral of the issue of entitlement to a higher evaluation for bronchial asthma on an extra-schedular basis prior to October 9, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A July 2008 letter satisfied VA's duty to notify.  VA also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claims submissions, lay statements, VA treatment records, and Board hearing transcript have been associated with the claims file.  Pertinent to the appeal period in question, the Veteran was afforded VA examinations of his asthma in July 2008 and June 2009.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the current symptoms and manifestations associated with the Veteran's bronchial asthma, and the severity thereof.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For the appeal period under consideration, the Veteran's bronchial asthma disability has been rated as 60 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602.  Under those criteria, bronchial asthma with FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids warrants a 60 percent disability rating.  Bronchial asthma with FEV-1 that is less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications warrants a maximum 100 percent disability rating. 

In applying the criteria under DC 6602, post-bronchodilator studies are required when pulmonary function testing (PFT) is conducted for disability rating purposes, except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96.  When rating a restrictive lung disability based on PFT data, VA is to use the post-bronchodilator results in applying the rating criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5) (2015).  In those cases, VA is to use the pre-bronchodilator values.  Id.  If the FEV-1 and FVC values are both greater than 100 percent, then VA may not assign a compensable disability rating based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7).

The basic criteria and requirements for consideration of assignment of an extra-schedular disability rating are expressed under 38 C.F.R. § 3.321 (b)(1) (2015).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extraschedular provisions of 38 C.F.R. § 3.321 (b).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  This task is to be performed by the RO or the Board. 

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization." 

If these two elements are met, the case must be referred to the Director of the Compensation service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.   The Court has held that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95   (1996)).

The Veteran's September 2009 substantive appeal and various lay statements received from him from October 2009 through January 2011 express that his asthma condition was being treated with various medications, including corticosteroids such as Prednisone, Fluticasone Propionate, Symbicort, and Budesonide.

Records for VA treatment from August 2006 through October 2009 reflect that the Veteran was treated less than monthly for various asthma-related symptoms that included shortness of breath, sleep disturbances, postnasal drip, coughing, runny nose, and difficulty breathing through his nose.  During treatment in August 2007, he reported also that he was experiencing tightness in his chest on two or three nights per month and having episodes of shortness of breath three times per week.  Pulmonary function tests conducted at that time revealed FEV1/FVC that was 101 percent of predicted values.  Repeat pulmonary function tests conducted in December 2007 revealed FEV1 that was 40 percent of predicted values.  A third set of pulmonary function tests conducted during VA treatment in November 2008 revealed FEV1 that was 99 percent of predicted values and FEV1/FVC that was 83 percent of predicted values.  Records from January, April, and October of 2009 show that the Veteran was seen at those times for apparent exacerbations of asthma.  Consistent with the Veteran's lay assertions, the Veteran's VA treatment records document that the Veteran was being treated with Prednisone, beginning in October 2009.

Despite the reported symptoms outlined above, the Veteran did indicate being able to maintain a high level of physical activity.  During VA treatment in August 2006, he reported that he was fast walking 20 to 60 minutes three to five times per week.  During the August 2007 VA treatment visit, he reported that he was able to walk distances of up to two miles before experiencing shortness of breath.

Concurrent with the VA treatment outlined above, the Veteran underwent a VA examination in July 2008, during which he reported that he was using a daily bronchodilator; however, denied using corticosteroids or immunosuppressives at that time.  In general, he appeared to report that his asthma symptoms were being managed by bronchodilators.  He reported having acute asthma exacerbations at least monthly but less than weekly.

A physical examination performed at that time was grossly normal.  The aforementioned December 2007 PFT was reviewed by the examiner and noted for showing mild bronchodilator response.  In terms of function, the examiner opined that the Veteran was moderately impaired in exercise but was unimpaired in other activities of daily living, to include chores, shopping, sports, recreation, travel, feeding, bathing, dressing, toileting, and grooming.  The examiner opined further that the Veteran's asthma had a significant effect on the Veteran's occupational functioning due to decreased mobility.

During a June 2009 VA examination, the Veteran reported ongoing symptoms of intermittent cough, near constant wheezing, and occasional dyspnea.  He reported that he was having three or more acute asthma attacks per week.  He stated that he had several clinical visits per year to treat acute asthma exacerbations.  Again, the Veteran denied using any steroid or immunosuppressive medication at that time.

A physical examination conducted at that time was also normal.  A pulmonary function test revealed FEV1 that was 88 percent of predicted values before medication and 98 percent after medication.  FEV1/FVC was 83 percent of predicted values.  Overall, the examiner noted moderate restriction with good response to bronchodilators.  Pulmonary function results were summarized as showing a mild decline overall since 2007.  The Veteran's ability to perform various daily activities such as chores, shopping, traveling, and bathing were described as mildly impaired, and his ability to perform exercise and sports was described as moderately impaired. 

Applying the test identified by the Court in Thun, the Board notes that the Veteran reports symptoms such as cough, wheezing, postnasal drip, rhinitis, and changes in his voice.  The current version of Diagnostic Code 6602 is, like many diagnostic codes, for the most part devoid of any reference to specific symptoms or manifestations. See 38 C.F.R. § 4.97 (2015). The levels of evaluation under current DC 6602 turn primarily on the results of pulmonary function tests and on the method and regularity of treatment.  Clearly then, the fact that a given symptom or manifestation is not mentioned cannot in itself be a basis for extraschedular referral, when they make no reference to any symptoms or manifestations whatsoever.  Instead, these diagnostic codes assume that a given diagnosis (i.e. asthma) has certain manifestations, and that such manifestations of course were the basis for the diagnosis in a given case.  Thus, their criteria are keyed not to specific manifestations but to assumed disabling effects based on such factors as the whether the condition is severe enough to require certain types of treatment.  This approach is in keeping with the fact that the rating criteria are not meant to compensate for specific signs or symptoms, but rather for the resulting disability in terms of the impact on one's ability to function in daily life and employment.  See 38 C.F.R. § 4.10.  Again, the rating criteria must generally be assumed to be adequate in this regard absent a specific showing to the contrary.  See 38 C.F.R. § 4.1.  As with symptoms and manifestations, the lack of specific examples or reference to how the pulmonary disorder may affect one's ability to function under the ordinary conditions of daily life and employment cannot in itself be a basis for extraschedular referral, when such functional impairment is already built into the schedular evaluations themselves.  Their adequacy in this larger respect is a policy determination inapposite to the role of the Board or adjudicator.

It also bears emphasizing that the schedular ratings are averages and need not completely account for each individual veteran's circumstances in order to be adequate for evaluation purposes.  See Thun, 22 Vet. App. at 114; see also 38 C.F.R. § 4.21 (2015) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Thus, the fact that the disability may impose external challenges or circumstances unique to the claimant and not specifically mentioned in the criteria does not alone show that application of the regular schedular standards is impractical.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).

Still, even if it were presumed that the Veteran's disability is manifested by symptoms not contemplated in the rating criteria, the Board finds that the disability picture in this case does not exhibits other related factors such as those provided by the regulation as "governing norms."  An example of such governing norms set forth in the regulations is the need for frequent hospitalizations.  However, in this instance, the 60 percent disability rating assigned prior to October 2009 already contemplates at least monthly visits to a physician due to exacerbations, which is consistent with the Veteran's disability picture at that time.  The Board also recognizes that both the July 2008 and June 2009 VA examiners did acknowledge that the Veteran's asthma had a significant effect on occupational functioning; however, the 60 percent assigned is acknowledgement of significant industrial impairment, and as noted in the VA treatment records and VA examinations above, the Veteran apparently remained capable of maintaining a high level of activity and function.  While some decline in function is observable over time, even by the time of his June 2009 VA examination the degree of impairment he experienced in performing daily activites was described as no more than mild in most instances.  Based on the foregoing, it cannot be said that the available schedular rating for the Veteran's disability is inadequate.  Therefore, the Board finds that the requirements for consideration of an extra-schedular disability rating for the Veteran's bronchial asthma for the period before October 9, 2009 are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that referral of the claim for a disability rating higher than 60 percent for bronchial asthma, prior to October 9, 2009, on an extra-schedular basis is not warranted.  This appeal is denied.


ORDER

An increased disability rating for bronchial asthma prior to October 9, 2009, rated currently as 60 percent disabling, on an extra-schedular basis, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


